[Cite as BAC Home Loans Servicing, L.P. v. Loethen, 2011-Ohio-1503.]


                                      COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


                                                   :      JUDGES:
BAC HOME LOANS SERVICING,                          :      Julie A. Edwards, P.J.
L.P. fka COUNTRYWIDE HOME                          :      W. Scott Gwin, J.
LOANS SERVICING, L.P.                              :      Patricia A. Delaney, J.
                                                   :
                        Plaintiff-Appellee         :      Case No. 10CAE070050
                                                   :
-vs-                                               :
                                                   :      OPINION

JEFFREY E. LOETHEN

                    Defendant-Appellant




CHARACTER OF PROCEEDING:                                    Civil Appeal from Delaware County
                                                            Court of Common Pleas Case No.
                                                            09CVE121837

JUDGMENT:                                                   Affirmed

DATE OF JUDGMENT ENTRY:                                     March 22, 2011

APPEARANCES:

For Plaintiff-Appellee                                      For Defendant-Appellant

STACY L. HART                                               JEFFREY E. LOETHEN, Pro Se
Lerner, Sampson, & Rothfuss, LPA                            P.O.Box 401553
120 East Fourth Street, 8th Floor                           Las Vegas, NV 89140
Cincinnati, Ohio 45202
[Cite as BAC Home Loans Servicing, L.P. v. Loethen, 2011-Ohio-1503.]


Edwards, P.J.

        {¶1}    Appellant, Jeffrey E. Loethen, appeals a summary judgment of the

Delaware County Common Pleas Court on a complaint for foreclosure filed by appellee

BAC Home Loans Servicing, LP fka Countrywide Home Loans Servicing, LP.

                                  STATEMENT OF FACTS AND CASE

        {¶2}    Appellee filed the instant foreclosure action against appellant on

December 31, 2009, alleging that appellant was in default under a promissory note for

the purchase of real property at 8951 Stonebridge Place, Powell, Ohio, and demanding

enforcement of the mortgage. On January 19, 2010, appellee filed a Statement of

Acceptability of the Legal Description for Transfer Purposes, as required by Delaware

County Common Pleas Court Local Rule 38.02.

        {¶3}    Appellant filed a pro se answer on January 25, 2010.        In his answer,

appellant set forth the defense that Local Rule 38.02 requires the Statement of

Acceptability to be filed simultaneously with the complaint.

        {¶4}    Appellee filed a motion for summary judgment.          Appellant moved to

dismiss the complaint for noncompliance with Local Rule 38.02. The motions were

scheduled jointly for non-oral hearing by the trial court on June 2, 2010. The court

granted appellee’s motion for summary judgment and denied appellant’s motion to

dismiss on June 3, 2010. On June 23, 2010, the court issued a judgment on the

complaint and decree in foreclosure. Appellant assigns a single error on appeal:

        {¶5}    “THE TRIAL COURT ERRED IN GRANTING THE PLAINTIFF’S MOTION

FOR SUMMARY JUDGMENT WITHOUT ADDRESSING THE FAILURE OF THE

PLAINTIFF TO COMPLY WITH RULE 38.02 – STATEMENT OF ACCEPTABILITY OF
Delaware County App. Case No. 10CAE070050                                                 3


THE DELAWARE COUNTY LOCAL RULES OF PRACTICE OF THE COURT OF

COMMON PLEAS.”

        {¶6}   Local Rule 38.02 provides in pertinent part:

        {¶7}   “[T]he attorney for the plaintiff shall secure from the Delaware County

Engineer, and file simultaneously with the complaint, a statement reflecting the

acceptability, or lack thereof, of the description of the subject real estate, for transfer

purposes.”

        {¶8}   It is undisputed in the instant case that the statement of acceptability was

not filed simultaneously with the complaint, but was filed nineteen days thereafter.

        {¶9}   Ohio courts are permitted to enact local rules as long as such rules are not

inconsistent with any rules governing practice and procedure promulgated by the Ohio

Supreme Court. State ex rel. Henneke v. Davis (1986), 25 Ohio St.3d 23, 494 N.E.2d

1133.

        {¶10} It is well-settled in Ohio law that the enforcement of local rules is a matter

within the discretion of the court promulgating the rules. E.G. Dvorak v. Petronzio, 11th

Dist. No. 2007-G-2752, 2007-Ohio-4957, ¶30; In re D.H., 8th Dist. No. 89219, 2007-

Ohio-4069, ¶25.

        {¶11} Appellant has not demonstrated that the court abused its discretion in

overruling his motion to dismiss for appellant’s failure to file the Statement of

Acceptability simultaneously with the complaint. The statement was filed January 19,

2010, a mere nineteen days after the complaint was filed, and before appellant filed an

answer to the complaint. Appellant was not prejudiced in any way by the late filing of

the statement of acceptability.
Delaware County App. Case No. 10CAE070050                                         4


      {¶12} The assignment of error is overruled.

      {¶13} The judgment of the Delaware County Common Pleas Court is affirmed.




By: Edwards, P.J.

Gwin, J. and

Delaney, J. concur

                                                ______________________________



                                                ______________________________



                                                ______________________________

                                                         JUDGES

JAE/r1130
[Cite as BAC Home Loans Servicing, L.P. v. Loethen, 2011-Ohio-1503.]


             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


BAC HOME LOANS SERVICING,                            :
L.P. fka COUNTRYWIDE HOME                            :
LOANS SERVICING, L.P.                                :
                                                     :
                                                     :
                           Plaintiff-Appellee        :
                                                     :
                                                     :
-vs-                                                 :       JUDGMENT ENTRY
                                                     :
JEFFREY E. LOETHEN                                   :
                                                     :
                       Defendant-Appellant           :       CASE NO. 10CAE070050




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Delaware County Court of Common Pleas is affirmed. Costs assessed

to appellant.




                                                         _________________________________


                                                         _________________________________


                                                         _________________________________

                                                                       JUDGES